Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/863,250 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kegel et al. “Kegel” (US 20130145051 A1).
2. 	In regard to claim 1 Kegel teaches:
“A method, comprising: initializing a secure interface configured to provide access to a virtual machine (VM) from a device, wherein the VM is associated with a level of security;” (e.g., Abstract; IOMMU; ¶ 0089, initial set-up; ¶ 0143, IOMMU 216 provides secure VM access). 
“allocating a buffer associated with the secure interface, wherein the level of security indicates whether the device has access to guest memory of the VM via the buffer;” (e.g., ¶ 0144, Fig. 4, bounce buffer).
“providing the buffer to the device;” (e.g., ¶ 0144, Fig. 4, bounce buffer).
“and sending input/outputs (I/Os) between the device and the VM via the secure interface.” (e.g., ¶ 0143, IOMMU 216 provides secure VM access).
3. 	In regard to claim 8 Kegel teaches: 
“A system (e.g., Fig. 2), comprising: a memory;” (e.g., ¶ 0082, Fig. 2, memory 206).
and a processor in communication with the memory (e.g., ¶ 0082, Fig. 2, CPU 202), wherein the processor is configured to perform: initializing a secure interface configured to provide access to a virtual machine (VM) from a device, wherein the VM is associated with a level of security;” (e.g., Abstract; IOMMU; ¶ 0089, initial set-up; ¶ 0143, IOMMU 216 provides secure VM access).
“allocating a buffer associated with the secure interface, wherein the level of security indicates whether the device has access to guest memory of the VM via the buffer;” (e.g., ¶ 0144, Fig. 4, bounce buffer). 
“providing the buffer to the device;” (e.g., ¶ 0144, Fig. 4, bounce buffer). 
“and sending input/outputs (I/Os) between the device and the VM via the secure interface.” (e.g., ¶ 0143, IOMMU 216 provides secure VM access).
4. 	In regard to claim 14 Kegel teaches: 
A non-transitory machine readable medium storing code (e.g., ¶ 0015), which when executed by a processor is configured to: initialize a secure interface configured to provide access to a virtual machine (VM) from a device, wherein the VM is associated with a level of security;” (e.g., Abstract; IOMMU; ¶ 0089, initial set-up; ¶ 0143, IOMMU 216 provides secure VM access).
“allocating a buffer associated with the secure interface, wherein the level of security indicates whether the device has access to guest memory of the VM via the buffer;” (e.g., ¶ 0144, Fig. 4, bounce buffer). 
“provide the buffer to the device;” (e.g., ¶ 0144, Fig. 4, bounce buffer). 
“and sending input/outputs (I/Os) between the device and the VM via the secure interface.” (e.g., ¶ 0143, IOMMU 216 provides secure VM access)
5. 	In regard to claim 11 Kegel further teaches:
“wherein the device is a data storage device.” (e.g., Abstract; ¶ 0085). Kegel does not expressly recite that I/O device is a storage device but recites I/O devices may include peripheral device. However, one ordinary skilled in the art understand the peripheral device comprises storage device.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel in view of Desai “Desai” (US 2015/0127871 A1).
6. 	In regard to claims 2, 9, and 15 Kegel teaches all limitations recited in claim 1, 8, and 14 but does not expressly teach while Desai discloses: 
“wherein the secure interface is a Software Input Output Translation Lookaside Buffer (SWIOTLB).” (e.g., ¶ 0036) providing a Software Implementation IOMMU (SWIOMMU).
Disclosures by Kegel and Desai are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify direct device assignment taught by Kegel to include the SWIOMMU disclosed by Desai.
The motivation for including the SWIOMMU taught by paragraph [0018] of Desai is avoiding overheads associated with copying buffers to and from the peripheral's addressable memory space.
Therefore, it would have been obvious to combine teaching of Desai with Kegel to obtain the invention as specified in the claim. 

Allowable Subject Matter
Claims 3-7, 10, 12-13, and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are as follows:
1. Negi et al. (US 20170104597 A1).
2. Groves et al. (US 8893013 B1).
3. Busaba et al. (US 20200285494 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
May 7, 2022